Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 26, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  157579
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 157579
                                                                   COA: 342148
                                                                   Emmet CC: 17-004473-FH
  LAURRI JOANN JOSEPH,
            Defendant-Appellant.

  _________________________________________/

        By order of September 12, 2018, the application for leave to appeal the March 2,
  2018 order of the Court of Appeals was held in abeyance pending the decision in People
  v Ames in (Docket No. 156077). On order of the Court, leave to appeal having been
  denied in Ames on June 26, 2019, 504 Mich. 899 (2019), the application is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 26, 2019
           s1118
                                                                              Clerk